Citation Nr: 0013322	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1982 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision found, in 
pertinent part, that the appellant had not submitted new and 
material evidence to reopen his claim for service connection 
for an acquired psychiatric disorder.

In reaching its decision herein, the Board does not address 
or consider the appellant's prior claim for service 
connection for post-traumatic stress disorder (PTSD).  The RO 
denied service connection for PTSD in a rating decision dated 
in May 1996.  The appellant did not file an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).  Since that time, no attempt to reopen this claim has 
been made.


FINDINGS OF FACT

1.  In July 1986, the RO issued a rating decision that denied 
the appellant's claim for service connection for an acquired 
psychiatric disorder (nervous condition).  The appellant was 
provided notice of the July 1986 rating decision that same 
month.  Although he was provided his appellate rights, he did 
not perfect his appeal of this decision.

2.  Evidence associated with the record since the RO's July 
1986 rating decision is not so significant that it must be 
considered along with all the evidence of record in order to 
fairly decide the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The July 1986 rating decision of the RO denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the RO's July 1986 rating 
decision denying service connection for an acquired 
psychiatric disorder is not new and material, and the 
appellant's claim for service connection for an acquired 
psychiatric disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).
 
The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded, a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

Psychoses may also be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  


II. Analysis

Review of the appellant's claim herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins, 
12 Vet. App. 209.  First, it must be determined whether the 
evidence submitted by the claimant is new and material.  If 
the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156 (1999).  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  There 
is no duty to assist in the absence of a well-grounded claim.  
Epps, 126 F.3d at 1468, cert. denied, sub nom. Epps v. West, 
524 U.S. 940, 118 S. Ct. 2348 (1998).  See also Winters v. 
West, 12 Vet. App. 203 (1999).  Third, if the reopened claim 
is well grounded, VA may evaluate the merits of the claim 
after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  However, the Board 
concludes that a remand is not necessary herein because no 
prejudice to the appellant will result from the Board's 
present consideration of the appellant's claims herein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, 
the RO applied and considered the correct standard for new 
and material claims in the statement of the case, issued in 
October 1998.

Initially, the Board observes that the veteran's original 
claim for service connection for an acquired psychiatric 
disorder (nervous condition) was denied by the RO in a July 
1986 rating decision.  The veteran was notified of this 
decision that same month.  He did not file an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991). 

In determining the matter under consideration in this case, 
the Board notes that July 1986 rating decision denied the 
veteran's claim because the evidence of record did not 
reflect the incurrence or aggravation of an acquired 
psychiatric disorder during the veteran's active duty service 
or within the first post service year.  The RO's July 1986 
rating decision, therefore, relates primarily to the second 
element of a well-grounded claim for service connection.  (A 
claim for service connection for a disorder typically 
involves three issues or "elements":  (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a causal nexus between the current 
disability and the disease or injury incurred or aggravated 
in service.  Evans v. Brown, 9 Vet App 273 (1996); Caluza v. 
Brown, 7 Vet. App 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996)).  Accordingly, the matter under 
consideration is whether the veteran incurred or aggravated 
an acquired psychiatric disorder during his active duty 
service or within the first post service year. 

Since the July 1986 rating decision, the veteran has 
submitted essentially only two types of evidence: (1) 
numerous lay statements from the veteran; and (2) post 
service medical records of treatment.

The lay statements from the veteran submitted in support of 
his claim are not new because they merely repeat the 
contentions previous considered by the RO's July 1986 rating 
decision, i.e., that he developed an acquired psychiatric 
disorder during his active duty service.  Hence, the Board 
concludes that these additional lay statements are merely 
cumulative, and not new.  Even accepting that these 
statements as true, the veteran is not shown to be competent 
to provide a medical diagnosis of an acquired psychiatric 
disorder during service, or the etiology of any current 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of her medical history do not constitute new and material 
evidence sufficient to reopen her claim when this account has 
already been rejected by VA).  Thus, the lay statements 
submitted in support of the veteran's claim herein are not 
new and they are not material to the issues at hand herein.

Additional post service medical treatment reports have also 
been obtained that were not before the RO when it denied 
service connection for an acquired psychiatric disorder in 
July 1986.  These additional medical records are new.  
Accordingly, the Board must now consider whether the 
identified evidence is "material" in the sense of bearing 
directly and substantially on the matter under consideration 
and whether the evidence contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's current psychiatric disorder.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence refers to the incurrence or aggravation of an 
acquired psychiatric disorder during service.  There is not 
any evidence indicative of a causal nexus between any current 
psychiatric disorder and the veteran's active duty service.  
A review of these additional post service medical records 
revealed treatment for a variety of conditions, including 
dysthymia, obsessive-compulsive disorder, marijuana 
dependence, personality disorders, and rule out 
schizophrenia.  Although some of the newly submitted medical 
evidence noted the veteran's history of active duty service, 
there is no competent opinion attributing the incurrence or 
aggravation of an acquired psychiatric disorder to the 
veteran's active duty service.  Moreover, the evidence 
submitted herein contradicts this finding.  The report of the 
veteran's VA mental examination, performed in February 1996, 
stated:

In this examiner's opinion complaints of 
life long and repeated depressions are 
primarily related to his personality 
disorder which had manifestation several 
years prior to admission into the service 
and in my opinion his experiences in the 
service did not contribute or create any 
additional psychiatric problems.  

Thus, the additional post service medical treatment reports 
submitted herein are not material to the issues at hand 
herein.

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the RO's July 1986 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's July 1986 rating decision denying service connection 
for an acquired psychiatric disorder remains final.  See 
Hodge, 155 F.3d 1356; Morton v. Principi, 3 Vet. App. 508, 
509 (1992)(medical records describing the veteran's current 
condition are not material to the issue of incurrence during 
service and are not sufficient to reopen a claim for service 
connection based on new and material evidence); 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

III.  Conclusion

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette, 8 Vet. App. at 78.  
Here, unlike the situation in Graves, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence which is not only relevant to his claims, 
but is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993).






	(CONTINUED ON NEXT PAGE)



ORDER

The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

